Order entered August 7, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00852-CV

                   PAYSON PETROLEUM, INC., ET AL., Appellants

                                            V.

                      J. MICHAEL WHEELER, ET AL., Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-06306

                                        ORDER
      We GRANT the August 5, 2014 motion of Tenesa Shaw, Official Court Reporter for the

192nd Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record to the extent that the reporter’s record shall be filed on or before

SEPTEMBER 4, 2014. See TEX. R. APP. P. 35.3(c).


                                                   /s/   ADA BROWN
                                                         JUSTICE